Citation Nr: 1523212	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder. 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to April 1968 and from June 1990 
to August 1995.  He also had additional service in the Army Reserves and the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board notes that this issue has not yet been certified to the Board.  However, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35.  As this issue was addressed in a Statement of the Case issued in August 2014 to which the Veteran filed a timely substantive appeal (VA Form 9), this issue has been properly perfected and the Board has jurisdiction over it.  

The Board is aware that the Agency of Original Jurisdiction (AOJ) has characterized the Veteran's claim for service connection for bilateral hearing loss as being on appeal from an October 2013 rating decision.  However, the Board finds that the February 2013 statement submitted by the Veteran stating that he has a current bilateral hearing loss condition following the March 2012 rating decision, which denied service connection for bilateral hearing loss, constitutes a timely notice of disagreement with the March 2012 rating decision. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that the Veteran requested a Board hearing at a local VA office the VA Form 9 submitted in August 2014.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


